—Appeal by the de*483fendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 30, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to establish the intent element of the charge of murder in the second degree (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Hogan, 219 AD2d 672; People v Ruiz, 211 AD2d 829). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
To the extent that the defendant’s claim that he was denied his right to the effective assistance of counsel is based on matters dehors the record, it is not reviewable on direct appeal from the judgment of conviction (see, People v Smalls, 236 AD2d 491; People v Neal, 205 AD2d 711). To the extent that this argument may be reviewed on direct appeal, it lacks merit (see, People v Ellis, 81 NY2d 854; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review or do not warrant reversal. Miller, J. P., Ritter, Krausman and Goldstein, JJ., concur.